Citation Nr: 1512659	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 40 percent for degenerative disc disease of the cervical spine, status post cervical fusion and decompression C5-7 with residual neuropathies.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from October 1957 to October 1960; and from January 1961 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDING OF FACT

1.  The Veteran's service-connected cervical spine disability has not been productive of ankylosis of the thoracolumbar spine or ankylosis of the entire spine, and he has not been prescribed bed rest for his cervical spine disability, at any time during the appeal period. 

2.  The evidence indicates that the Veteran's service-connected cervical spine disability has been productive of moderate incomplete paralysis of the right and left upper extremity throughout the appeal period.


CONCLUSION OF LAW

1.  The criteria for a disability rating higher than 40 percent for degenerative disc disease of the cervical spine status post cervical fusion and decompression C5-7 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5242-5243 (2014).

2.  The criteria for an initial disability rating of 30 percent for right upper extremity neuropathy associated with cervical spine degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8516 (2014).

3.  The criteria for an initial disability rating of 20 percent for left upper extremity neuropathy associated with cervical spine degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8516 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were accomplished in a letter dated in November 2010.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran's medical records (including the reports of VA cervical spine examinations in August 2011, January 2013, and October 2014) are in the claims file.  The Board has reviewed the examination reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran and performed requisite clinical tests; reviewed the claims file and discussed the Veteran's medical history; and provided examination findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran was also offered an opportunity to testify in a Board hearing regarding this appeal, which he declined.

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop the evidence is needed.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board will therefore proceed to the merits of the appeal.

II.  Merits

In a rating decision dated in October 1978 the RO granted service connection for status post cervical fusion C5-7 and status post decompressive laminectomites C5-7 with residual neuropathies, and assigned a 40 percent rating under the intervertebral disc syndrome provisions of Diagnostic Code 5293 in effect at that time.

In October 2010 the Veteran filed a claim for an increased rating, which was denied by the RO in August 2011.  In his 2012 substantive appeal the Veteran stated that his neck was painful and that it was difficult to raise his hands over his head.  

The Veteran's service-connected cervical spine disability has been rated under the degenerative arthritis provisions of Diagnostic Code 5242 throughout the appeal period.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

Diagnostic Code 5242 provides for a 30 percent rating where forward flexion of the cervical spine is 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine; and the highest rating of 100 percent is assigned where there is unfavorable ankylosis of the entire spine.  Id.  

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months; and a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect since September 23, 2002).  

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

In addition to the 40 percent rating for the Veteran's service-connected degenerative disc disease of the cervical spine disability, in its August 2011 rating decision the RO granted separate ratings of 10 percent each, for left and right upper extremity peripheral neuropathy "associated with degenerative disc disease, cervical spine, status post cervical fusion and decompression C5-7 with residual neuropathies" under the provisions of Diagnostic Code 8516, effective October 13, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516, pertaining to paralysis of the ulnar nerve.  

Analysis

The evidence of record, including the reports of VA cervical spine examinations in August 2011, January 2013, and October 2014, shows that the Veteran's cervical spine disability causes pain, stiffness, limited neck motion, and numbness and pain in the bilateral upper extremities, but there is no evidence that it has been productive of unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, at any time during the appeal period.  The criteria for a rating higher than 40 percent under Diagnostic Code 5242 are therefore not met.  38 C.F.R. § 4.71a.

As for a higher rating under other applicable criteria, the Veteran does not meet the schedular criteria for his present rating under the current intervertebral disc syndrome regulations (Diagnostic Code 5243), but his 40 percent rating, which was awarded under the old criteria at Diagnostic Code 5293, is protected.  See 38 C.F.R. § 3.951.  Consideration for a rating higher than 40 percent under Diagnostic Code 5293, which was abolished in 2002 (long before the Veteran's claim for increased rating), is not permitted.  

As for a rating higher than 40 percent under the current intervertebral disc syndrome regulations, the Veteran has not been ordered to bedrest due to his service-connected spine disability for a total of at least six weeks during any twelve month period in this appeal period, so a rating of 60 percent under the provisions of Diagnostic Code 5243 is not possible.  The Veteran accordingly does not meet the criteria for a schedular rating higher than 40 percent for his cervical spine disability.

That being said, the Board notes that in his 2012 substantive appeal the Veteran complained of tremendous pain, and said that it was difficult for him to raise his hands over his head.  Additionally, on VA examination in August 2011 the Veteran had trouble lifting and carrying due to his cervical spine disability, and neurological testing found decreased sensation to light tough in the bilateral upper extremities.  Moreover, on VA examination in January 2013 the Veteran complained of burning pain in his bilateral upper extremities, which the examiner described as "moderate" radicular pain; and on VA examination in October 2014 there was "numbness in the arms when raising the arms above shoulder level."  Accordingly, and based on the lay and medical evidence of record, the Board finds that the Veteran's bilateral upper extremity radicular pain more nearly approximates the criteria for a schedular rating of 30 percent for the Veteran's dominant right upper extremity, and 20 percent for the left upper extremity, throughout the appeal period.  See 38 C.F.R. §§ 4.2, 4.7, and 4.124a, Diagnostic Code 8516 (providing for a 30 percent rating for moderate, incomplete paralysis of the major extremity, and a 20 percent rating for moderate, incomplete paralysis of the minor extremity).

As for an extraschedular rating, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  However, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and referral to the Director of VA's Compensation and Pension Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the schedular criteria for rating spine and nerve disabilities clearly account for the Veteran's disability picture (degenerative disc disease of the cervical spine with associated neuropathies) and symptoms (cervical spine pain and stiffness, and bilateral upper extremity neuropathy), and provide for higher ratings when the disability is productive of greater impairment.  The assigned schedular criteria is therefore adequate and referral for extraschedular consideration is not required.  

As for the issue of unemployability (see Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record), the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Although the Veteran says that he is unable to work, there is no allegation or evidence that his cervical spine disability alone precludes substantially gainful employment.  Moreover, the RO has just denied entitlement to TDIU based on a combination of all of the Veteran's service-connected disabilities (see January 2015 rating decision).  That decision has not been appealed; and the Veteran has presented no evidence regarding the rating of his cervical spine disability since his 2012 substantive appeal.  The Board accordingly finds that a claim of TDIU in conjunction with this claim for increased rating is not raised.    


ORDER

A disability rating higher than 40 percent for degenerative disc disease of the cervical spine, status post cervical fusion and decompression C5-7 with residual neuropathies, is denied.

An initial disability rating of 30 percent for right upper extremity neuropathy is granted; subject to the law and regulations governing the payment of monetary benefits.

An initial disability rating of 20 percent for left upper extremity neuropathy is granted; subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


